BLD-351                                                       NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                     No. 12-4530
                                     ___________

                                  HECTOR HUERTAS,
                                      Appellant

                                           v.

SECRETARY PENNSYLVANIA DEPARTMENT OF CORRECTIONS; RICHARD A. HALL;
  NANCY A. GIROUX; MICHAEL R. CLARK; CAPT. T. BALOS; M. OVERMYER; E. D.
       RAY; CAPT. REPKO; RAYMOND J. SOBINA; MICHAEL C. BARONE
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                             (D.C. Civil No. 1:10-cv-00010)
                     District Judge: Honorable Sean J. McLaughlin
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    July 25, 2013

       Before: HARDIMAN, GREENAWAY, JR. and SCIRICA, Circuit Judges

                            (Opinion filed: August 9, 2013)
                                      _________

                                       OPINION
                                       _________
PER CURIAM

      Pro se Appellant Hector Huertas appeals the District Court’s order granting

Defendants’ motion for summary judgment and denying his cross-motion for summary

judgment. For the reasons set forth below, will summarily affirm the District Court’s
judgment. See 3d Cir. L.A.R. 27.4; I.O.P. 10.6.

                                              I.

        Because we primarily write for the parties, we will recite only the facts necessary

for our discussion. Huertas is serving a life sentence for first degree murder and has been

incarcerated in the custody of the Pennsylvania Department Corrections (“DOC”) since

July 26, 1999. On October 28, 2002, Huertas and another inmate attempted to escape

from SCI-Graterford. 1 Since then, he has been confined continually at various Level 5

housing units, including the Restricted Housing Unit (“RHU”) and Long Term

Segregation Unit (“LTSU”), on either administrative custody or disciplinary custody

status. 2

        The Magistrate’s report and the District Court’s opinion outlines in detail Huertas’

history of confinement, including approximately 14 misconducts 3 and several transfers to


1
 As a result, Huertas received two misconducts for escape and possession of contraband,
of which he was found guilty and sanctioned to 180 days of disciplinary custody. He was
also criminally charged for the escape attempt and pleaded guilty.
2
 Pursuant to DC-ADM 802 Policy and Procedures Manual, inmates may be placed on
administrative custody status for a variety of reasons, including, but not limited to, being
an escape risk. Inmates are placed on disciplinary custody status if they are found guilty
of a Class I misconduct. See Exhibit A to Defendants’ Concise Statement of Material
Facts Not in Dispute.
3
  Several of the misconducts were for assaults. In one instance, Huertas struck an officer
repeatedly in the arm. See Exhibit I to Defendants’ Concise Statement of Material Facts
Not in Dispute. In another instance, Huertas spit in a corrections officer’s face and
kicked his leg. See Exhibit J to Defendants’ Concise Statement of Material Facts Not in
Dispute.

                                              2
various state correctional institutions. 4 Each transfer was a result of a misconduct. For

instance, in July 2004, after the security department received credible information that

Huertas was responsible for directing a “hit” on another inmate, who had been stabbed

six times, Huertas was transferred from SCI-Greene to SCI-Frackville.

       Huertas filed the complaint in this action in January 2010, alleging violations of

his procedural due process and Eighth Amendment rights arising from his continued

confinement in segregated housing at various state correctional institutions. The claims

in this lawsuit concern the incarceration period beginning April 12, 2005, when Huertas

was transferred to the LTSU at SCI-Fayette, 5 through July 7, 2009 when he was

transferred from administrative custody at SCI-Albion to administrative custody in the

RHU at SCI-Forest. See Exhibit C-3 to Concise Statement of Material Facts Not in

Dispute at 19. The Defendants filed a motion for summary judgment and Huertas filed a

cross-motion for summary judgment. Following a Magistrate Judge’s recommendation

to grant the defendants’ motion and deny Huertes’ motion, the District Court considered




4
  After the escape attempt, Huertas was transferred to SCI-Greene. Thereafter, he was
transferred to SCI-Frackville, then to SCI-Smithfield, then to the Long Term Segregation
Unit (“LTSU”) at SCI-Lafayette, then to SCI-Albion, and finally to the RHU at SCI-
Forest, where Heurtas remained in administrative custody at the time he filed this lawsuit
in January 2010 and at the time of this appeal.
5
  This transfer occurred after Huertas received a misconduct and 90-days disciplinary
custody for throwing an unknown liquid mixture through another inmate’s food aperture,
striking the inmate’s leg. See Exhibit C-1 to Concise Statement of Material Facts Not in
Dispute at 6.
                                             3
Huertes’ lengthy objections to the Magistrate Judges’ report and followed the Magistrate

Judge’s recommendation. This appeal followed.

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review of

a district court’s order granting or denying summary judgment, applying the same

standard as the district court. See Tri–M Grp., LLC v. Sharp, 638 F.3d 406, 415 (3d Cir.

2011). We will affirm only if “drawing all reasonable inferences in favor of the

nonmoving party, there is no genuine issue as to any material fact and . . . the moving

party is entitled to judgment as a matter of law.” Id. We may summarily affirm the

district court’s decision if the appeal presents no substantial question. See L.A.R. 27.4;

I.O.P. 10.6.

                                            III.

       The District Court did not err in granting defendants’ motion for summary

judgment on Huertas’ due process claim. Procedural due process rights are triggered by

deprivation of a legally cognizable liberty interest. For a prisoner, such a deprivation

occurs when the prison “imposes atypical and significant hardship on the inmate in

relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484

(1995). In determining whether a protected liberty interest exists, the court must

consider: (1) the duration of the disciplinary confinement; and (2) whether the conditions

of confinement were significantly more restrictive than those imposed upon other inmates

in solitary confinement. See id. at 468; Shoats v. Horn, 213 F.3d 140, 144 (3d Cir. 2000).
                                             4
We have previously held that eight years in administrative custody, where, for example,

an inmate is confined to his cell for 23 hours each day, eats meals by himself, and is

prohibited from participating in organizational activities, is atypical and implicates a

protected liberty interest. Shoats, 213 F.3d at 144; cf. Smith v. Mensinger, 293 F.3d 641,

654 (3d Cir. 2002) (seven months in disciplinary confinement did not implicate a liberty

interest); Torres v. Fauver, 292 F.3d 141, 151-52 (3d Cir. 2002) (disciplinary detention

for fifteen days and administrative segregation for 120 days did not implicate a protected

liberty interest). Accordingly, because of the length of time Huertas has spent in

administrative custody, we hold that he has a protected liberty interest and is entitled to

procedural due process. However, we conclude, as did the District Court, that Huertes

has received the process to which he is entitled.

       Administrative custody in the Pennsylvania state prison system “is used to assure a

safe and secure environment for all inmates and staff by separating those inmates whose

presence in the general population constitutes a threat to themselves, others, or the safety

and security of the institution, or who represent an escape risk.” Shoats, 213 F.3d at 142.

There is no limit to the amount of time an inmate may be housed in administrative

custody. Id. We have previously upheld the constitutionality of the DOC’s policy

statement 802, which sets forth the policies and procedures for confining inmates to

administrative custody and the PRC’s periodic review of their status. Id. at 145. In

Shoats, we held that a prisoner who was placed in administrative confinement for eight

years was afforded all the process he was due because an “‘informal, nonadversary
                                              5
review at which the prisoner has the opportunity to state his views satisfies the

requirements of due process.” Id. at 144 (quoting Hewitt v. Helms, 459 U.S. 460, 476

(1983)).

       Here, Huertas has not argued that the DOC’s policy statement 802 has been

substantively amended since Shoats, or that the DOC failed to follow this policy. It is

undisputed that Huertas’ status was reviewed every ninety days in accordance with DOC

policy. See Exhibit C to Concise Statement of Material Facts Not in Dispute. As the

District Court pointed out, Huertas may disagree with prison officials’ evaluation that

ongoing administrative custody is justified by continuing security concerns, but he must

show that the periodic reviews he receives are constitutionally inadequate, and he has not

done so. Moreover, he can “conceivably be held in administrative custody merely

because his prior crimes reasonably foreshadow future misconduct.” Shoats, 213 F.3d at

146; see also Hewitt, 459 U.S. at 474; Fraise v. Terhune, 283 F.3d 506, 523 (3d Cir.

2002) (“[D]ue process is not violated by placing an inmate in administrative custody

based on past conduct that furnishes a basis for predicting that the inmate will engage in

future acts of violence if corrective measures are not taken.”). 6

       We have carefully reviewed the motions and the evidence, and conclude that there


6
  To the extent that Huertas’ due process claim is based on his placement on the
Restricted Release List (“RRL”), a list of inmates who may only be released from
administrative custody upon prior approval of the Secretary of Corrections, we agree with
the District Court that this does not implicate a constitutionally protected due process
right.

                                              6
is no arguable basis in fact or law for disagreeing with the District Court’s summary

judgment determination regarding Huertas’ due process claim.

                                            IV.

       Heurtas alleges that the 24-hour lighting in the RHU violates the Eighth

Amendment prohibition against cruel and unusual punishment. Summary judgment in

favor of the Defendants was proper in this instance. The Eighth Amendment protects

prison inmates from cruel and unusual punishment. See, e.g., Farmer v. Brennan, 511
U.S. 825, 832 (1994). However, not all deficiencies and inadequacies in prison

conditions amount to a violation of a prisoner’s constitutional rights. Rhodes v.

Chapman, 452 U.S. 337, 349 (1981). To assert an Eighth Amendment conditions of

confinement claim, a prisoner must satisfy both an objective and subjective test. See

Wilson v. Seiter, 501 U.S. 294, 298 (1991). Specifically, a prisoner must show that the

alleged deprivation is “sufficiently serious” such that he has been deprived of the

“minimal civilized measure of life’s necessities.” Farmer, 511 U.S. at 834. A prisoner

must also demonstrate that prison officials possessed a “sufficiently culpable state of

mind” of “deliberate indifference” to his health or safety. Id. Only “extreme

deprivations” are sufficient to present a claim for unconstitutional conditions of

confinement. Hudson v. McMillian, 503 U.S.1, 8-9 (1992).

       Continuous lighting has been held to be permissible and reasonable in the face of

legitimate penological justifications, like the need for security and the need to monitor

prisoners. See O’Donnell v. Thomas, 826 F.2d 788, 790 (8th Cir. 1987); see generally
                                             7
Turner v. Safley, 482 U.S. 78, 89 (1987). Here, Defendant Beard explained that the

constant illumination is required for security purposes so that staff can better monitor

inmates who may present a risk of harm to themselves or others, or inmates, like Huertas,

who attempt to escape. See Exhibit B to Defendants’ Concise Statement of Material

Facts Not in Dispute. Huertas has not shown that the lights were kept on for any

impermissible purpose and, thus, the constant illumination does not rise to the level of

cruel and unusual punishment. 7 Overall, the record shows that the prison complied with

constitutional standards at the most basic level, and Huertas does not provide any

evidence from which a reasonable jury could conclude that he was deprived of the

“minimal civilized measure of life’s necessities,” Farmer, 511 U.S. at 834, or that his

health and safety were at risk, see Hassine v. Jeffes, 846 F.2d 169, 174-75 (3d Cir. 1988).

                                            IV.

       For the foregoing reasons, no substantial question is presented and we will affirm

the judgment of the District Court. See 3d Cir. L.A.R 27.4; I.O.P. 10.6.




7
  In some instances where continuous lighting causes inmates to suffer physical and
psychological harm, courts have held that living in constant illumination is without
penological justification. See, e.g., Keenan v. Hall, 83 F.3d 1083, 1090-91 (9th Cir.
1996) (considering a claim from a prisoner who suffered grave sleeping and other
problems because of large florescent lights directly in front of and behind his cell that
constantly illuminated his cell 24 hours a day in such a way that he could not distinguish
day from night). However, here, Huertas has not provided competent medical evidence
to show that he suffered serious psychological harm and eye problems because of the
lighting in the RHU.

                                             8